EXHIBIT 10.2


EXECUTION VERSION
 
SECOND AMENDMENT TO SECURITIES PURCHASE AGREEMENT
 
This SECOND AMENDMENT TO SECURITIES PURCHASE AGREEMENT (this “Amendment”),
effective as of January 4, 2008 (the “Effective Date”), is by and among Customer
Acquisition Network Holdings, Inc., a Delaware corporation (the “Company”),
Longview Marquis Master Fund, L.P., a British Virgin Islands limited partnership
and Alpha Capital Anstalt, a Liechtenstein corporation (each, a “Buyer” and,
collectively, the “Buyers”). Capitalized terms used in this Amendment but not
defined herein have the meaning set forth in the SPA (as defined below).
 
WHEREAS, the Company and the Buyers entered into (a) that certain Securities
Purchase Agreement (as amended, restated, supplemented or otherwise modified and
in effect from time to time, the “SPA”), dated as of November 15, 2007, in which
the Company has agreed to sell the Notes to each of the Buyers, and (b) that
certain First Amendment to Securities Purchase Agreement (the “First
Amendment”), effective as of November 30, 2007, pursuant to which the Company
and the Buyers agreed to amend certain SPA provisions related to the Company’s
deposit accounts; and
 
WHEREAS, pursuant to the terms of this Amendment, the Company and the Buyers
desire to further amend the SPA provisions related to the Company’s deposit
accounts.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, in the First Amendment and in the SPA, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of the parties hereto, intending to be legally bound, hereby
agrees as follows:
 
1. Amendments to SPA.
 
(a) Section 4(v) of the SPA is hereby amended and restated to read in its
entirety as follows:
 
“v. The Company shall transfer all funds on deposit in each Excluded Account on
a daily basis to one or more deposit account(s) that are subject to an Account
Control Agreement to which the Collateral Agent is a party and which is in form
and substance satisfactory to the Collateral Agent; provided, however, that the
Company may hold (i) not more than $194,000 in the account described in clause
(i) of the definition of the term Excluded Accounts at any time during the
period commencing on the Closing Date and ending on the forty-fifth (45th) day
after the Closing Date, (ii) not more than $303,326 in the account described in
clause (ii) of the definition of the term Excluded Accounts at any time during
the period commencing on the Closing Date and ending on the forty-fifth (45th)
day after the Closing Date, (iii) not more than $100 in the account described in
clause (iii) of the definition of Excluded Accounts (the “Savings Account”) at
any time during the period commencing on the Closing Date and ending on the
tenth (10th) day after the Closing Date and (iv) not more than $40,000 in the
account described in clause (iv) of the definition of Excluded Accounts at any
time during the period commencing on January 4, 2008 and ending on January 24,
2008. The Company shall deliver, or cause to be delivered, to the Collateral
Agent on or prior to the forty-fifth (45th) day after the Closing Date evidence
of the closing of the Excluded Accounts described in clauses (i) and (ii) above,
in form and substance satisfactory to the Collateral Agent, and transfer all
funds on deposit in such Excluded Accounts to one or more deposit account(s)
that are subject to an Account Control Agreement to which the Collateral Agent
is a party and which is in form and substance satisfactory to the Collateral
Agent. The Company shall deliver, or cause to be delivered, to the Collateral
Agent on or prior to the tenth (10th) day after the Closing Date evidence of the
closing of the Savings Account, in form and substance satisfactory to the
Collateral Agent, and transfer all funds on deposit in the Savings Account to
one or more deposit account(s) that are subject to an Account Control Agreement
to which the Collateral Agent is a party and which is in form and substance
satisfactory to the Collateral Agent. The Company shall deliver, or cause to be
delivered, to the Collateral Agent on or prior to January 24, 2008 evidence of
the closing of the Excluded Account described in clause (iv) above, in form and
substance satisfactory to the Collateral Agent, and transfer all funds on
deposit in such Excluded Account to one or more deposit account(s) that are
subject to an Account Control Agreement to which the Collateral Agent is a party
and which is in form and substance satisfactory to the Collateral Agent.
Following the closing the Excluded Accounts, no funds of the Company or any of
its Subsidiaries shall be held in any accounts other than accounts that are not
Excluded Accounts and that are covered by Account Control Agreements.”
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Section 4(w) of the SPA is hereby amended and restated to read in its
entirety as follows:
 
“w. The Company shall not, and shall cause each of the Subsidiaries to not,
direct any customer, client or remitter of funds to the Company or any of the
Subsidiaries to remit payments to any Excluded Account after the Closing Date.”
 
(c) Section 5(g) of the SPA is hereby amended to add the following subsection at
the end thereof:
 
“(vi)  incur the obligation to pay the Options Earnout pursuant to the Options
Merger Agreement.”
 
(d) The definition of “Excluded Account” in the Appendix to the SPA is hereby
amended and restated to read in its entirety as follows:
 
“‘Excluded Accounts’ means (i) account number 009484493016 in the name of
Desktop Interactive, Inc. maintained at Bank of America, N.A., (ii) account
number 229009782401 in the name of Desktop Acquisition Sub, Inc. maintained at
Bank of America, N.A., (iii) account number 004433333900 in the name of Desktop
Acquisition Sub, Inc. maintained at Bank of America, N.A., and (iv) account
number 9081011164 in the name of Options Newsletter, Inc. maintained at Colonial
Bank.”
 
 
2

--------------------------------------------------------------------------------

 
 
(e) The definition of “Options Earnout” is hereby added to the Appendix to the
SPA as follows:
 
“‘Options Earnout’ means the payments, not to exceed $1,000,000 in the
aggregate, required to be made by the Company in accordance with the terms and
provisions, and subject to the conditions, of Section 2.9 of the Options Merger
Agreement.”
 
(f) The definition of “Options Merger Agreement” is hereby added to the Appendix
to the SPA as follows:
 
“‘Options Merger Agreement’ means that certain Agreement and Plan of Merger,
dated as of January 4, 2008, among the Company, Options Acquisition Sub, Inc., a
Delaware corporation, Options Newsletter, Inc., a Florida corporation, and Hagai
Shechter, as such agreement is in effect on January 4, 2008 (without amendment
or modification thereafter) and attached as Exhibit A to the Second Amendment to
Securities Purchase Agreement, dated as of January 4, 2008, by and among the
Company and the Buyers.”
 
2. Ratification and Confirmation of SPA. The Company hereby adopts, ratifies and
confirms the SPA, as amended by the First Amendment and by this Amendment, and
acknowledges and agrees that the SPA, as amended by the First Amendment and by
this Amendment, is and remains in full force and effect. The execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Buyer under the SPA or the other Transaction Documents,
nor constitute an amendment or waiver of any other provision of the Transaction
Documents. All references to the SPA (including any term used to mean the SPA)
in any of the Transaction Documents or in any other document, instrument,
agreement or writing shall hereafter be deemed to refer to the SPA as modified
by the First Amendment and by this Amendment.
 
3. Representations and Warranties of Company. The Company hereby represents and
warrants to each Buyer that:
 
(a) Authorization; Enforcement; Validity. Each of the Company and each of its
Subsidiaries has the requisite corporate power and authority to enter into and
perform its obligations under this Amendment, the SPA (as amended hereby) and
each of the other agreements to which it is a party or by which it is bound and
which is entered into or amended by the parties hereto in connection with the
transactions contemplated hereby and thereby (the “Other Amendment Agreements”).
The execution and delivery of this Amendment and the Other Amendment Agreements,
and the consummation of the transactions contemplated hereby and thereby, have
been duly authorized by the respective boards of directors of the Company and
each of its Subsidiaries, and no further consent or authorization is required by
the Company, any of its Subsidiaries or any of their respective boards of
directors or shareholders. Each of this Amendment and the Other Amendment
Agreements has been duly executed and delivered by the Company and each of its
Subsidiaries that is a party thereto, and each of the Amendment, the SPA (as
amended hereby) and the Other Amendment Agreements constitutes a valid and
binding obligation of the Company and each of its Subsidiaries, enforceable
against the Company and each of its Subsidiaries in accordance with its terms.
 
 
3

--------------------------------------------------------------------------------

 
 
(b) No Conflicts. The execution and delivery of this Amendment, the SPA (as
amended hereby) and each of the Other Amendment Agreements by the Company and
each of its Subsidiaries, the performance by the Company and each of its
Subsidiaries of their respective obligations hereunder and thereunder, and the
consummation by the Company and each of its Subsidiaries of the transactions
contemplated hereby and thereby, did not and will not (i) result in a violation
of the certificate of incorporation, bylaws or other organizational documents of
the Company or any of its Subsidiaries; (ii) conflict with, or constitute a
breach or default (or an event which, with the giving of notice or lapse of time
or both, constitutes or would constitute a breach or default) under, or give to
others any right of termination, amendment, acceleration or cancellation of, or
other remedy with respect to, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party; or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations) applicable to the Company or
any of its Subsidiaries or by which any property or asset of the Company or any
of its Subsidiaries is bound or affected. Neither the Company nor any of its
Subsidiaries is required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency or any
regulatory or self-regulatory agency in order for it to execute, deliver or
perform any of its obligations under, or contemplated by, this Amendment in
accordance with the terms hereof.
 
(c) Options Merger Agreement. Attached hereto as Exhibit A is a true, correct
and complete copy of that certain Agreement and Plan of Merger, dated as of
January 4, 2008, among the Company, Options Acquisition Sub, Inc., a Delaware
corporation, Options Newsletter, Inc., a Florida corporation, and Hagai
Shechter, as entered into on the date hereof (the “Options Merger Agreement”).
 
4. Representations and Warranties of Buyers. Each Buyer hereby represents and
warrants to the Company that (a) such Buyer is a validly existing limited
partnership or corporation, as applicable, and has the requisite partnership or
corporate power and authority to enter into and perform its obligations under
this Amendment and (b) this Amendment has been duly and validly authorized,
executed and delivered on behalf of such Buyer and is a valid and binding
agreement of such Buyer, enforceable against such Buyer in accordance with its
terms.
 
5. Acknowledgement of the Company. The Company hereby irrevocably and
unconditionally acknowledges, affirms and covenants to each Buyer that:
 
(a) such Buyer is not in default under any of the Transaction Documents nor
otherwise has breached any obligations to the Company or any of its
Subsidiaries; and
 
(b) there are no offsets, counterclaims or defenses to the Liabilities (as such
term is defined in the Security Agreement), including the liabilities and
obligations of the Company under the SPA (as amended hereby), or to the rights,
remedies or powers of such Buyer in respect of any of the Liabilities or any of
the Transaction Documents, and the Company agrees not to interpose (and does
hereby waive and release) any such defense, set-off or counterclaim in any
action brought by such Buyer with respect thereto.
 
 
4

--------------------------------------------------------------------------------

 
 
6. Disclosure of Transactions and Other Material Information. On or prior to
9:00 a.m., New York time, on the fourth Business Day following the date hereof,
the Company shall file a Form 8-K (the “Form 8-K”) with the Securities and
Exchange Commission (the “SEC”) describing this Amendment, the Options Merger
Agreement and the transactions contemplated thereby, providing any other
information required to be disclosed pursuant to the rules and regulations of
the SEC, and including as an exhibit this Amendment and the Options Merger
Agreement, in the form required by the 1934 Act. From and after the filing of
this Form 8-K with the SEC, no Buyer shall be in possession of any material
nonpublic information received from the Company, any of its Subsidiaries or any
of their respective officers, directors, employees, agents or affiliates. The
Company shall provide each of the Buyers with a reasonable opportunity to review
and comment upon the Form 8-K prior to the filing thereof.
 
7. Expenses. In accordance with Section 4(h) of the SPA, contemporaneously with
the execution and delivery of this Amendment, the Company shall reimburse each
of the Collateral Agent and the Buyers for all of its out-of-pocket fees, costs
and expenses, including attorneys’ fees and expenses, incurred in connection
with the drafting, negotiation and execution of this Amendment.
 
8. Further Assurances. The Company hereby agrees from time to time, as and when
requested by any Buyer, to execute and deliver or cause to be executed and
delivered, all such documents, instruments and agreements, including secretary’s
certificates, and to take or cause to be taken such further or other action, as
such Buyer may reasonably deem necessary or desirable in order to carry out the
intent and purposes of this Amendment, the SPA (as amended hereby) and the Other
Amendment Agreements.
 
9. Rules of Construction. All words in the singular or plural include the
singular and plural and pronouns stated in either the masculine, the feminine or
neuter gender shall include the masculine, feminine and neuter, and the use of
the word “including” in this Amendment shall be by way of example rather than
limitation.
 
10. No Strict Construction. The language used in this Amendment will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
11. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Amendment shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.
 
12. Entire Agreement. The SPA, as amended by the First Amendment and by this
Amendment, and the other Transaction Documents supersede all other prior oral or
written agreements between each Buyer, the Company, their affiliates and persons
acting on their behalf with respect to the matters discussed herein.
 
 
5

--------------------------------------------------------------------------------

 
 
13. Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.
 
14. Counterparts. This Amendment may be executed and delivered in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original, but all of which taken
together shall constitute one and the same agreement, and shall become effective
when counterparts have been signed by each party hereto and delivered to the
other parties hereto, it being understood that all parties need not sign the
same counterpart. In the event that any signature to this Amendment is delivered
by facsimile transmission or by e-mail delivery of a “.pdf” format data file,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature page were an original
thereof. No party hereto shall raise the use of a facsimile machine or e-mail
delivery of a “.pdf” format data file to deliver a signature to this Amendment
or the fact that such signature was transmitted or communicated through the use
of a facsimile machine or e-mail delivery of a “.pdf” format data file as a
defense to the formation or enforceability of a contract, and each party hereto
forever waives any such defense.
 
15. Successors. This Amendment shall be binding upon and inure to the benefit of
the parties and their respective successors and assigns, including any
purchasers of the Securities.
 
[SIGNATURES BEGIN ON NEXT PAGE]

 
 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Buyers have executed this Amendment as
of the Effective Date.
 

        COMPANY:       CUSTOMER ACQUISITION NETWORK HOLDINGS, INC.  
   
   
    By: /S/DEVON COHEN   Name: DEVON COHEN   Title: Chief Operating Officer

 
 
7

--------------------------------------------------------------------------------

 
 

        BUYERS:       LONGVIEW MARQUIS MASTER FUND, L.P.,   a British Virgin
Islands limited partnership  
   
   
    By: Viking Asset Management, LLC   Its: Investment Advisor               By:
/S/ S. Michael Rudolph   Name: S. Michael Rudolph   Title: Chief Financial
Officer and Managing Member

 
 
8

--------------------------------------------------------------------------------

 
 

        ALPHA CAPITAL ANSTALT, a Liechtenstein corporation  
   
   
    By:     Name: Konrad Ackerman   Title: Director

 
 
9

--------------------------------------------------------------------------------

 
 